711 N.W.2d 80 (2006)
474 Mich. 1099
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dariel Ire HOUGH, Jr., Defendant-Appellant.
Docket Nos. 129779 & (25). COA No. 264422.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the October 18, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for appointment of counsel is DENIED.
KELLY, J., would remand this case to the Court of Appeals as on leave granted and for appointment of counsel.